Title: [To Thomas Jefferson from Richard Henry Lee, 9 April 1781]
From: Lee, Richard Henry
To: Jefferson, Thomas


[Chantilly, 9 Apr. 1781. American Art Association sale catalogue, 11–12 Nov. 1937 (Willets et al. sale), lot 273 (a 1-page A.L.S., with postscript on address leaf): “Mr. Whitlock found me with the Militia on the Shore of Potomac where we had a very warm engagement with a party of the enemy, about 90 men, who landed from two Brigs, a Schooner, and a smaller Vessel under a very heavy cannonade from the Vessels of War—the affair ended by the enemy being forced to reimbark with some haste. … Their Vessels are yet near the Shore, and by a deserter from them during the action, I learn that their Vessels, with a Ship of 20 guns now lying off, are bound up the river, as high as Alexandria to interrupt the passage of Troops across Potomac.” Original not found.]
